DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending.

Claim Objections
Claim 20 is objected to because of the following informalities: fail to provide proper transitional phrase in the preamble.  The term “as’ in “A non-transitory computer readable medium storing a program causing a computer to function as” does not appears to be proper as set forth by the MPEP; see MPEP 2111.03 for detail.. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite an information processing apparatus comprising components such as a group generation and a specifying unit, which may be interpreted as software per se. Hence the claimed apparatus may be interpreted as software per se and 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-22 are directed to a process with steps of generate search action groups, and specifies search actions. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas as the steps may be performed mentally with a series of evaluation and/or judgment.  
Also, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. search actions, group relevance.) are directed to types of information being manipulated via specification, i.e. description. The type of information be being manipulated does not impose a meaningful limit on the judicial exception. Hence, the claimed elements and additional elements, or a combination of the addition elements in the claims fail to integrate the judicial exception into practical application because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 
Further, the additional elements (e.g. a non-transitory computer readable medium) amount to no more than usage of a generic computing system having a non-transitory computer readable medium to perform the steps as claimed, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms in the claims are relative terms which render the claims indefinite:
“a search ability” in claims 2, 7;
“narrowed” and “increases” in claims 3, 5, 11. 
These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree(s), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Any claim not specifically addressed are being rejected for at least incorporate the deficiencies of the claim it is depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Meyers et al. (Pub No US 2011/0179017), hereinafter Meyers.

With respect to claim 1, Meyers discloses an information processing apparatus (Abstract) comprising: 
a group generation unit that generates search action groups each including one or more search actions, based on occurrence time of each of the one or more search actions occurring in a time series ([0021], [0032-0033], [00039], Fig 2 & 4-6: generate action groups by clustering queries, which correspond to the search actions based on the occurrence of time, e.g. clusters associated with seasons involving occurrence time); and 
a specifying unit that specifies one or more search actions in a search event, based on a group relevance between the search action groups (the term specify indicates describing, and hence the elements being specified are  non-functional descriptive material for not functionally impacting the claim; [0032-0033], [0038-0040], Fig 2 & 4-6: specify one or more queries in a search event based on the groups via logging/clustering, e.g. specify query chocolate being popular in searching event of Feb and/or special date in Feb, specify query as new event specific based on the group relevance as indicated at least by popularity).

With respect to claim 2, Meyers further discloses wherein each of the search action groups includes one or more search actions occurring within a predetermined time range set based on occurrence time of a reference search action, wherein length of the time range varies according to a search ability of a user performing the reference search action ([0033], [0039-0041]: the queries include queries occurring within a predetermined time range, and the time ranges varies, according to user ability, e.g. time range event for queries on  news varies with range for query on a particular holiday) .
With respect to claim 3, Meyers further discloses wherein the time range is narrowed, as the search ability of the user increases ([00396-0041]: ranges narrows as the ability increases, e.g. a certain days prior to an award as user ability/interest increases).
With respect to claim 4, Meyers further discloses wherein each of the one or more search actions includes a search query and a search result ([0021-0022], [0039-0042]: query includes result in the log that’s being specified), and
wherein each of the search action groups includes one or more search actions occurring within a predetermined time range set based on occurrence time of a reference search action, wherein length of the time range varies according to a relevance between a query and a search result of the reference search action ( [0022], [0033], [0039-0041]: the queries include queries occurring within a predetermined time range according to relevance and the time range varies according to a relevance, such as a relevance with respect a season, e.g. query and result on pumpkins are more popular in October vs query and result on mother’s day are more popular in May in view of relevancy) .
With respect to claim 5, Meyers further discloses wherein the time range is narrowed, as the relevance increases ([0039-0041]: ranges narrows as the ability increases, e.g. a certain days prior to an award as user ability/interest increases).
With respect to claim 6, Meyers further discloses wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search ability of a user who performs a search action ([0032-0033], [0043], Fig 4-7: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the ability in view of change in events/time and other factors).

With respect to claim 7, Meyers further discloses wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search ability of a user who performs a search action ([0032-0033], [0043], Fig 4-7: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the ability in view of change in events/time and other factors).

With respect to claim 8, Meyers further discloses wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search ability of a user who performs a search action ([0032-0033], [0043], Fig 4-7: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the ability in view of change in events/time and other factors).

With respect to claim 9, Meyers further discloses  wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search ability of a user who performs a search action ([0032-0033], [0043], Fig 4-7: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the ability in view of change in events/time and other factors).

With respect to claim 10, Meyers further discloses  wherein the one or more search actions in the search event are specified based on a result of comparison between integration ([0032-0033], [0043], Fig 4-7: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the ability in view of change in events/time and other factors).

With respect to claim 11, Meyers further discloses wherein the specifying unit specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search ability increases ([0032-0033], [0039-0043], Fig 4-7: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as ability increases with a new cluster).
With respect to claim 12, Meyers further discloses wherein the specifying unit specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search ability increases ([0032-0033], [0039-0043], Fig 4-7: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as ability increases with a new cluster)..
With respect to claim 13, Meyers further discloses wherein the specifying unit specifies a combination of search actions between which integration relevance is equal to or larger than the ([0032-0033], [0039-0043], Fig 4-7: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as ability increases with a new cluster).

With respect to claim 14, Meyers further discloses wherein wherein the specifying unit specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search ability increases ([0032-0033], [0039-0043], Fig 4-7: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as ability increases with a new cluster)..

With respect to claim 15, Meyers further discloses wherein the specifying unit specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search ability increases ([0032-0033], [0039-0043], Fig 4-7: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as ability increases with a new cluster).

With respect to claim 16, Meyers further discloses wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material [0032-0033], Fig 4-7: cluster/integration relevance is based on the relevance between query and the cluster/group).

With respect to claim 17, Meyers further discloses wherein the integration relevance is determined based on an action relevance between search actions and the group relevance  (it appears that the limitation is directed to non-functional descriptive material [0032-0033], Fig 4-7: cluster/integration relevance is based on the relevance between query and the cluster/group).

With respect to claim 18, Meyers further discloses wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material [0032-0033], Fig 4-7: cluster/integration relevance is based on the relevance between query and the cluster/group)..
With respect to claim 19, Meyers further discloses wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material [0032-0033], Fig 4-7: cluster/integration relevance is based on the relevance between query and the cluster/group)..
With respect to claim 20, Meyers discloses a non-transitory computer readable medium storing a program causing a computer to function (Abstract, Fig 1) as: 
a group generation unit that generates search action groups including a plurality of search actions, based on occurrence time of each of search actions occurring along a time series ([0021], [0032-0033], [00039], Fig 2 & 4-6: generate action groups by clustering queries, which correspond to the search actions based on the occurrence of time, e.g. clusters associated with seasons involving occurrence time); and 
([0032-0033], [0038-0040], Fig 2 & 4-6: specify one or more queries in a search event based on the groups, e.g. specify query chocolate being popular in searching event of Feb and/or special date in Feb, specify query as new event specific based on the group relevance as indicated at least by popularity).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168